UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 DWS GLOBAL COMMODITIES STOCK FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON NEIL CHELO MATTHEW S. CROUSE ROBERT H. DANIELS GREGORY R. DUBE GERALD HELLERMAN RICHARD A. RAPPAPORT WILLIAM J. ROBERTS ROBERT A. WOOD LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Western Investment LLC (“Western Investment”), together with the other Participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies for the election of its slate of director nominees at the next meeting of stockholders (the “Annual Meeting”) of DWS Global Commodities Stock Fund, Inc. (the “Fund”)Western Investment has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On February 22, 2010, Western Investment filed the following complaint (the “Complaint”) in the United States District Court for the Southern District of New York against the Fund.The Complaint seeks declaratory and injunctive relief from, among other things, the Fund’s failure to hold a meeting of stockholders during 2009, and requests that Western Investment be granted an injunction requiring the Fund to hold a meeting of stockholders to elect directors at the earliest date legally possible. The Fund has not held a meeting of stockholders since October 2008, and 2009 was the first calendar year since its inception that the Fund did not hold any meeting of stockholders.Western Investment has submitted to the Fund a nomination letter nominating 9 individuals for election as directors at the 2009 annual meeting, or at the next stockholder meeting.At the 2008 annual meeting of stockholders Western Investment had nominated five individuals for election as director.At this meeting, every Western Investment nominee receivedapproximately 64% of the votes cast for each director seat, and every incumbent director received less than 36%.The Fund’s bylaws provide that “directors shall be elected by the affirmative vote of holders of a majority of the shares of stock outstanding and entitled to vote thereon.” Although the Western Investment nominees received the vote of the majority of shares voting, they did not receive the vote of a majority of the shares of stock outstanding.Accordingly, the election “failed” and the incumbents remained in office, and have continued to remain in office for the past 16 months since the 2008 meeting, despite receiving significantly less votes than the Western Investment nominees. The Complaint also seeks relief from the Fund’s adoption of the voting restrictions of the Maryland Control Share Acquisition Act (“MCSAA”), seeking an injunction requiring the Fund to recognize the voting rights of all of the Participants’ shares of Common Stock and declaratory relief that the Fund’s adoption of the MCSAA is void and does not affect the Participants rights to vote any of their shares of Common Stock now owned or hereafter acquired at the next stockholder meeting, as well as any future meetings of stockholders. UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WESTERN INVESTMENT LLC,, Plaintiff, v. DWS GLOBAL COMMODITIES STOCK FUND, INC., Defendant. Civil Action No. ECF Case COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF Plaintiff Western Investment LLC (“Western” or “Plaintiff”), by its attorneys, alleges the following upon information and belief, except as to the allegations which pertain to Plaintiff, which allegations are based upon personal knowledge: PARTIES The Defendant 1.Defendant DWS Global Commodities Stock Fund, Inc. (f/k/a Scudder Commodities Stock Fund, Inc.) (“GCS,” the “Defendant,” or the “Fund”) is organized as a Maryland corporation, with its executive offices and principal place of business at 345 Park Avenue, New York, New York 10154. 2.GCS is a closed-end, non-diversified investment management company registered under the Investment Company Act of 1940, as amended (the “1940 Act”). 3.GCS invests in commodities-related securities, including commodity futures, commodity-linked equities, commodity-linked structured notes and other instruments that provide GCS with market exposure to commodities. 4.Defendant’s shares of common stock are publicly traded on the New York Stock Exchange (“NYSE”) under the symbol “GCS.” The Plaintiff 5.Plaintiff Western Investment LLC (“Western” or “Plaintiff”) is a limited liability company formed under the laws of Delaware with its principal place of business at 7050 S. Union Park Center, Suite 590, Midvale, Utah 84047. 6.Western’s sole member is Art Lipson, who is a citizen of Utah. 7.Western serves as (a) managing member of Western Investment Activism Partners LLC; (b) investment manager of Western Investment Total Return Fund Ltd.; and (c) general partner of both Western Investment Hedged Partners L.P. and Western Investment Total Return Partners L.P. (collectively, the “Western Entities”). 8.Western has sole discretionary authority to buy, sell and vote securities on behalf of the Western Entities. 9.Western is, and has been at all times relevant to this Complaint, a stockholder of GCS, both on its own behalf and as “beneficial owner” of the Western Entities’ shares of GCS common stock. 10.As of February 16, 2010, Western owned 1,337.24 shares of GCS common stock. 11.As of February 16, 2010, the Western Entities owned 2,121,839 shares of GCS common stock. 12.Western’s beneficial ownership, as of February 16, 2010, of 2,123,176.24 shares of GCS common stock, constituted approximately 12.8% of the GCS common shares outstanding, with a current market value of more than $16,751,860. JURISDICTION AND VENUE 13.The Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §1331 (federal question) and 28 U.S.C. §1367 (supplemental jurisdiction).This case arises under the 1940 Act, as amended, 15 U.S.C. §80a-1, et seq. and, in particular, Section 18 thereof (15 U.S.C. §§80a-18).The Court has supplemental jurisdiction over Western’s supplemental state law claims pursuant to 28 U.S.C. §1367. 14.The Court also has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332(a) as this action is between citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest and costs. 15.Venue is proper in this District pursuant to §44 of the 1940 Act (15 U.S.C. §80a-43), and 28 U.S.C. §§1391(b)(2) and 1391(b)(3), because the Fund’s principal place of business is in this District and the conduct complained of occurred in this District. FIRST CLAIM FOR RELIEF (VIOLATION OF SECTION 18(i) OF THE INVESTMENT COMPANY ACT OF 1940) 16.Plaintiff incorporates each and every allegation set forth above as if fully set forth herein. GCS’s Investment Manager 17.Deutsche Investment Management Americas Inc. (“Deutsche”), an investment adviser registered under the Investment Advisers Act of 1940, as amended, is GCS’s investment manager. 18.GCS paid Deutsche investment management fees of more than $4 million in the fiscal year ended June 30, 2008 and $1.8 million in the fiscal year ended June 30, 19.Deutsche’s fees from GCS in 2009 declined in part due to massive losses in 2009 in the value of GCS’s assets that Deutsche managed. GCS’s Classified Board of Directors 20.GCS is managed by a classified board of 13 directors consisting of three (3) classes: Class I (4 directors), Class II (4 directors) and Class III (5 directors). 21.All 13 of GCS’s directors also serve in similar capacities (as overseers, such as directors or trustees) for approximately 125 other publicly-traded registered investment companies advised by Deutsche (the “Deutsche Family Funds”), for which they were paid directors’ fees of between $200,000 and $265,000 in 2008 and between $225,000 and $292,500 in 2009 (including directors fees from GCS). 22.Article
